[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON MOTION FOR DECREE DISSOLVING MARRIAGE AFTER LEGAL SEPARATION (MOTION 126)
Pursuant to Connecticut General Statutes § 46b-651 and Connecticut Practice Book Section 25-362 through motion dated March 28, 2002 the plaintiff in this matter requests a judgment dissolving her marriage to the defendant.
By order of the court, Novack, J., these litigants were legally separated on March 5, 1996. That judgment incorporated an oral agreement of the parties. Since that date, the parties have not resumed marital relations.
This court has reviewed the transcript of the March 1996 proceedings, together with the parties' existing financial affidavits and the court orders contained in the original judgment. The orders entered at that time were fair and equitable.
Accordingly, the Motion for Decree of Dissolution is granted.
JULIA DICOCCO DEWEY, JUDGE